Exhibit 10.28

AMENDED AND RESTATED MEDICAL DIRECTOR AGREEMENT

This Amended and Restated Medical Director Agreement (“Agreement”) is effective
as of 1st day of January, 2009, by and among Genoptix, Inc. (“Genoptix” or the
“Laboratory”) and Pacific Medical Consultants, Inc., a California professional
corporation (“Corporation”) and Bashar Dabbas, M.D. (“Physician”).

RECITALS

A. Genoptix is a Delaware corporation that operates a licensed clinical
laboratory located at 2110 Rutherford Road, Carlsbad, CA 92008 (the
“Laboratory”). Genoptix is in need of an experienced, qualified physician to
serve as medical director of the Laboratory.

B. Corporation employs Physician, who is an individual licensed to practice
medicine in the State of California with at least two years’ experience
directing or supervising the provision of laboratory tests of the same level of
complexity as those provided by the Laboratory.

C. Genoptix wishes to contract with Corporation to provide Physician to serve as
medical director of the Laboratory (“Medical Director”) to ensure that high
standards of clinical laboratory services are performed in the Laboratory.

NOW, THEREFORE, in consideration of the above recitals, the terms and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and for their mutual reliance,
the parties hereto agree:

Section 1. Responsibilities of Corporation and Medical Director

During the term of this Agreement, Corporation shall perform and comply with,
or, as applicable, cause Medical Director to perform and comply with, all
duties, responsibilities, conditions and covenants set forth in this Agreement,
including but not limited to the following:

1.1 Medical Director/Administrative Services. Medical Director shall serve as
Medical Director of the Laboratory and, in this role, shall provide to Genoptix
those administrative services set forth in Exhibit A.

1.2 Absences. Corporation shall designate, subject to Genoptix’ approval, a
qualified replacement, in the event of Medical Director’s vacation or other
temporary approved absence. The person who provides services on behalf of
Corporation in Medical Director’s absence shall have at least two years
experience directing or supervising the provision of laboratory tests of the
same level of complexity as those provided by the Laboratory and be bound by all
terms of this Agreement. Genoptix shall have the right to approve the length of
Medical Director’s absence, and any unapproved absence shall constitute a breach
of this Agreement.



--------------------------------------------------------------------------------

1.3 Availability. At all times the Laboratory is open to provide laboratory
services, Medical Director, or Medical Director’s qualified replacement, shall
be accessible to the Laboratory to provide, onsite, telephone or electronic
consultation as needed. Medical Director shall inform Genoptix, on a monthly
basis, of Medical Director’s schedule and availability to provide services
pursuant to this Agreement.

1.4 Time Commitment. Corporation shall cause Medical Director to devote a
minimum of twelve (12) hours per month providing the services described in this
Agreement.

1.5 Limitation on Use of Space. No part of Genoptix’ premises, including the
Laboratory, shall be used at any time as an office for the private practice of
medicine or to analyze patient specimens other than Genoptix patient specimens.

Section 2. Genoptix Responsibilities

2.1 Genoptix Services.

(a) Space and Equipment. Genoptix shall furnish the premises for the Laboratory
and such equipment as may be reasonably necessary for the proper operation and
conduct of the Laboratory. Genoptix shall repair, replace or supplement such
equipment and otherwise maintain it in good working order.

2.2 General Services. Genoptix shall furnish ordinary janitorial services,
maintenance services, and utilities, including telephone service, as may be
required for the proper operation and conduct of the space that it provides
under this Agreement.

2.3 Supplies. Genoptix shall purchase, through its appropriate departments, all
supplies as may be reasonably required for the proper operation of the
Laboratory under this Agreement.

2.4 Genoptix Performance. The responsibilities of Genoptix shall be subject to
Genoptix’ discretion and its usual purchasing practices, budget limitations and
applicable laws and regulations.

Section 3. Compensation

3.1 Compensation. On or before the fifteenth (15th) day of each calendar month
during the term of this Agreement, beginning with the second such month, and on
or before the fifteenth (15th) day of the calendar month following the
expiration or earlier termination of this Agreement, Genoptix shall pay
Corporation Three Thousand Dollars ($3,000) per month for the provision of
laboratory-administrative services provided to Genoptix by Corporation under
this Agreement during the preceding month. Corporation’s compensation for any
partial calendar month during the terms of this Agreement shall be prorated
based on the actual days this Agreement is in effect during such partial
calendar month.

Section 4. Term and Termination

4.1 Term. The term of this Agreement shall be for a period of three (3) years
beginning on January 1, 2009 (the “Initial Term”), unless terminated sooner
pursuant to the terms and provision of this Agreement. Assuming that neither
party is in default hereunder, this Agreement shall be automatically renewed
upon the same terms and conditions set forth herein for successive one (1) year
terms (the “Renewal Term(s)”), unless terminated sooner pursuant to the
provisions of this Agreement. The terms and conditions of this Agreement,
including any amendments thereto, shall govern during the Initial Term and each
Renewal Term.



--------------------------------------------------------------------------------

4.2 Termination. Notwithstanding the provisions of Section 4.1, this Agreement
may be terminated:

(a) By Genoptix at any time, without cause or penalty, upon sixty (60) days’
prior written notice to the other party;

(b) Immediately by Genoptix in its sole discretion if Medical Director fails to
maintain the professional standards described in Section 5.1 of this Agreement;

(c) If (i) either party determines that any legislation, regulation, rule or
procedures are duly passed, adopted or implemented by a federal, state or local
government or legislative body or any private agency; or (ii) either party or
any of their affiliates, receives notice of any actual or threatened decision,
finding, or action by any governmental or private agency, court or third party
(collectively referred to herein as an “Action”) which, if or when implemented,
would have the effect of (1) revoking or jeopardizing the status of the clinical
laboratory license granted to Genoptix or any of Genoptix’ affiliates or
(2) subjecting the parties or any of their respective affiliates, employees,
officers, directors or agents to civil, criminal or administrative prosecution,
or other adverse proceeding on the basis of their participation herein; then the
parties hereto shall attempt to amend this Agreement or alter its operation in
order to avoid the Action. If, in the opinion of either party, such amendment or
alteration is not possible, this Agreement shall be terminated upon the written
notice of either party;

(d) By either party in the event of a material breach, and in such event, the
non-breaching party shall have the right to terminate this Agreement after
providing thirty (30) days’ written notice to the breaching party, unless such
breach is cured to the satisfaction of the non-breaching party within the thirty
(30) days;

(e) Immediately by Genoptix upon the death of Medical Director;

(f) Immediately by Genoptix if Medical Director is determined by Genoptix, in
its sole and exclusive discretion, to be incompetent, or is permanently disabled
so as to be unable to render services under the terms of this Agreement;

(g) Immediately by Genoptix if Medical Director ceases to be duly licensed to
practice medicine under the laws of the State of California or ceases to be in
good standing with the Medical Board of California; or

(h) Immediately by Genoptix if any of Physician’s shares in Cartesian Medical
Group, Inc. are transferred voluntarily, involuntarily or by operation of law.

4.3 Rights Upon Termination. Upon any termination or expiration of this
Agreement, all rights and obligations of the parties shall cease except those
rights and obligations which have accrued or expressly survive termination.



--------------------------------------------------------------------------------

Section 5. Professional Standards

5.1 Licensure and Standards. Corporation shall at all times ensure that Medical
Director:

(a) Is licensed to practice medicine in the State of California;

(b) Is certified by the American Board of Pathology;

(c) Complies with all policies, rules and regulations of Genoptix;

(d) Maintains professional liability coverage in an amount and form acceptable
to Genoptix; and

(e) Participates in continuing education as necessary to maintain licensure,
certification and the current standard of practice.

Section 6. Relationship Between the Parties

6.1 Independent Contractor. In the performance of this Agreement, it is mutually
understood and agreed that Genoptix, Corporation, and Medical Director are at
all times acting and performing as independent contractors, and as such, they
shall remain professionally and economically independent of each other. Genoptix
and Corporation are not and no act, or failure to act by either party hereto,
shall be construed to make or render the other party its partner, joint
venturer, employee or associate. Neither Corporation nor Corporation’s employees
shall have a claim under this Agreement or otherwise against Genoptix for
workers’ compensation, unemployment compensation, sick leave, vacation pay,
pension or retirement benefits, social security benefits, any other employee
benefits, coverage of health, accident, disability or life insurance or payment
of any federal, state or local taxes, including but not limited to FICA, FUTA
and SDI, all of which shall be the sole responsibility of Corporation.
Corporation shall indemnify and hold harmless Genoptix from any and all loss or
liability, if any, arising out of or with respect to any of the foregoing
benefits or withholding requirements.

6.2 Indemnification. Each party shall indemnify, defend and hold harmless the
other party from any and all liability, loss, claim, lawsuit, injury, cost,
damage or expense whatsoever (including reasonable attorneys’ fees and court
costs) arising out of, incident to or in any manner occasioned by the
performance or nonperformance of any duty or responsibility under this Agreement
by such indemnifying party, or any of its employees, agents, contractors or
subcontractors; provided, however, that neither party shall be liable to the
other party hereunder for any claim covered by insurance, except to the extent
that the liability of such party exceeds the amount of such insurance coverage.

Section 7. General Provisions

7.1 Access to Records. To the extent required by Section 1861(v)(1)(1) of the
Social Security Act, as amended, and by valid regulation which is directly
applicable to that Section, Corporation agrees to make available upon valid
written request from the Secretary of HHS, the Comptroller General, or any other
duly authorized representatives, this Agreement and the books, documents and
records of Corporation to the extent that such books, documents and records are
necessary to certify the nature and extent of Genoptix’ costs for services
provided by Corporation.



--------------------------------------------------------------------------------

Corporation shall also make available such subcontract and the books, documents,
and records of any subcontractor if that subcontractor performs any of the
Corporation or Medical Director’s duties under this Agreement at a cost of
$10,000 or more over a twelve-month period, and if that subcontractor is
organizationally related to Corporation.

Such books, documents, and records shall be preserved and available for four
(4) years after the furnishing of services by Corporation pursuant to this
Agreement. If Corporation is requested to disclose books, documents or records
pursuant to this subsection for purposes of an audit, Corporation shall notify
Genoptix of the nature and scope of such request and Corporation shall make
available, upon written request of Genoptix, all such books, documents or
records. Corporation shall indemnify and hold harmless Genoptix in the event
that any amount of reimbursement is denied or disallowed because of the failure
of Corporation or any subcontractor to comply with its obligations to maintain
and make available books, documents, or records pursuant to this subsection.
Such indemnity shall include, but not be limited to, the amount of reimbursement
denied, plus any interest, penalties and legal costs.

This section is intended to assure compliance with Section 1861 of the Social
Security Act, as amended, and regulations directly pertinent to that Act. The
obligations of Corporation under this section are strictly limited to compliance
with those provisions, and shall be given effect only to the extent necessary to
insure compliance with those provisions. In the event that the requirements of
those provisions are reduced or eliminated, the obligations of the parties under
this section shall likewise be reduced or eliminated.

7.2 Covenant Not to Compete. During the term of this Agreement, neither
Corporation nor Medical Director shall consult, manage or provide any services
similar to those required to be performed under this Agreement for any other
clinical laboratory within Los Angeles, Orange and San Diego Counties in
California, without the prior written consent of Genoptix, which consent may be
withheld in Genoptix’ sole discretion. Corporation and Medical Director
acknowledge that a breach of this Section 7.2 by either Corporation or Medical
Director shall be deemed a material breach of this Agreement and will result in
irreparable injury to Genoptix, the precise amount of which is not readily
ascertainable in monetary damages. Genoptix, in addition to any other remedies,
shall be entitled to injunctive relief.

7.3 Nonsolicitation. During the term of this Agreement and for a twelve-
(12) month period commencing on the date of the expiration or earlier
termination of this Agreement, neither Corporation nor Medical Director shall,
without the prior written consent of Genoptix, employ or contract with, or
solicit for employment or contract, any employee or independent contractor of
Genoptix to provide services similar to those provided in this Agreement. It is
hereby agreed by all parties that in the event that Corporation or Medical
Director employs or retains any employee or independent contractor of Genoptix,
Corporation and/or Medical Director shall pay to Genoptix, as liquidated damages
and not as a penalty, a sum equal to one- (1) year’s salary of the person so
employed or retained by Corporation and/or Medical Director. This sum represents
the reasonable endeavor by the parties hereto to estimate a fair compensation
for the foreseeable and unforeseeable losses that might result from any such
violation of this Section 7.3 by Corporation.



--------------------------------------------------------------------------------

7.4 Confidential Information. Corporation and Medical Director recognize and
understand that, during the terms of this Agreement, Corporation and Medical
Director shall receive, have access to or otherwise, become acquainted with
various trade secrets, materials and other proprietary information related to
Genoptix which is of a secret or confidential nature (“Confidential
Information”). During and after the term of this Agreement, Corporation and
Medical Director shall not use the Confidential Information for any purposes
other than the performance of this Agreement, and shall not disclose such
Confidential Information for any purposes other than the performance of this
Agreement, and shall not disclose such Confidential Information received by
Corporation or Medical Director to any third party, without prior written
consent of Genoptix. Upon the termination of this Agreement, Corporation and
Medical Director shall promptly deliver to Genoptix all documents and material
of any kind pertaining to Genoptix, and neither Corporation nor Medical Director
will take any documents, materials or copies thereof, whether on paper, magnetic
or optical media or any other median, containing any Confidential Information.
Corporation and Medical Director acknowledge that a breach of this Section 7.4
will result in irreparable injury to Genoptix, the precise amount of which is
not readily ascertainable in monetary damages. Genoptix, in addition to any
other remedies, shall be entitled to injunctive relief.

7.5 Authorization for Agreement. The execution and performance of this Agreement
by Corporation and Genoptix have been duly authorized by all necessary corporate
action, and is not in violation of: (a) any law, rule or regulation of any
governmental entity having jurisdiction over either Genoptix or Corporation; or
(b) the articles or bylaws of the parties hereto. This Agreement constitutes the
valid obligation of Genoptix and Corporation, enforceable in accordance with its
terms.

7.6 Force Majeure. Notwithstanding any provision contained herein to the
contrary, Genoptix shall not be deemed to be in default hereunder for failing to
perform any of the obligations to be performed by Genoptix pursuant to this
Agreement if such failure is the result of any labor dispute, act of God,
inability to obtain labor or materials, governmental restrictions or any other
cause without fault beyond the reasonable control of Genoptix. In addition,
under no circumstances shall Genoptix be liable for consequential damages or
otherwise, for any failure or interruption of any utility or building service at
the Laboratory. Genoptix shall not be liable for injury to Corporation’s
business or medical practice or for any loss of income or for damage to the
goods, wares or other property of Corporation caused by any such failure or
interruption under this Section 7.6.

7.7 No Third Party Beneficiary. None of the provisions herein contained are
intended by the parties, nor shall they be deemed, to confer any benefit on any
person not a party to this Agreement.

7.8 Governing Law. This Agreement shall be construed and governed by and under
the laws of the State of California, as such laws are applicable to agreements
entered into and to be performed entirely within California between residents of
California, without regard to conflict of law principles.



--------------------------------------------------------------------------------

7.9 Entire Agreement; Amendments. Save for existing agreements between certain
of the parties with respect to confidentiality obligations, there are no other
agreements or understandings, written or oral, between the parties, regarding
this Agreement other than as set forth herein. This Agreement shall not be
modified or amended except by a written document executed by both parties to
this Agreement and such written modification(s) shall be attached hereto.

7.10 Headings. The headings set forth herein are for the purpose of convenient
reference only, and shall have no bearing whatsoever on the interpretation of
this Agreement.

7.11 Notices. All notices which either party is required or may desire to give
to the other under or in conjunction with this Agreement shall be in writing,
and shall be deemed to have been duly given upon receipt if: delivered in person
or sent by facsimile to the party named below; or three (3) business days after
it is deposited in the United States mail, if by certified or registered mail,
postage prepaid, return receipt requested; or the next business day if it is
transmitted by Federal Express or similar overnight delivery service. All
notices shall be addressed as follows:

 

If to Genoptix:    Genoptix, Inc.    2110 Rutherford Road    Carlsbad, CA 92008
   Attn.: Chief Financial Officer If to Corporation:    Pacific Medical
Consultants, Inc.    2110 Rutherford Road    Carlsbad, CA 92008    Attn: Bashar
Dabbas, M.D. If to Medical Director:    Bashar Dabbas, M.D.    2110 Rutherford
Road    Carlsbad, CA 92008

or to such other address(es) or person(s) as may be designated by Genoptix or
Corporation from time to time in accordance with the provisions of this
Section 7.11.

7.12 Nonwaiver. The waiver by either party of any breach of any term, covenant
or condition contained herein shall not be deemed to be a waiver of any
subsequent breach of the same or any other term, covenant or condition contained
herein. The subsequent acceptance of performance hereunder by a party shall not
be deemed to be a waiver of any preceding breach by the other party of any term,
covenant or condition of this Agreement, other than the failure of such party to
perform the particular duties so accepted, regardless of such party’s knowledge
of such preceding breach at the time of acceptance of such performance.

7.13 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and all of such counterparts shall together
constitute one and the same Agreement.



--------------------------------------------------------------------------------

7.14 Severability. If any provision of this Agreement shall be determined to be
invalid, illegal, or unenforceable in any ,jurisdiction, the validity, legality,
and enforceability of the remaining provisions, and of such provision in other
jurisdictions, shall not be affected or impaired thereby.

7.15 Additional Documents. Each of the parties hereto agrees to execute any
document or documents that may be requested from time to time by the other party
to implement or complete such party’s obligations pursuant to this Agreement and
to otherwise cooperate fully with such other party in connection with the
performance of such party’s obligations under this Agreement.

7.16 Gender and Number. All references to the neuter gender shall include the
feminine or masculine gender and vice versa, where applicable, and all
references to the singular shall include the plural and vice versa, where
applicable.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first written above.

 

GENOPTIX, INC.     PACIFIC MEDICAL CONSULTANTS, INC. /s/ Tina S. Nova, Ph.D.    
/s/ Bashar Dabbas, M.D. Tina S. Nova, Ph.D., President & CEO     Bashar Dabbas,
M.D., President Date: October 31, 2008     Date: October 31, 2008 BASHAR DABBAS,
M.D.     /s/ Bashar Dabbas, M.D.     Date: October 31, 2008    



--------------------------------------------------------------------------------

EXHIBIT A

ADMINISTRATIVE SERVICES TO BE PROVIDED

Corporation shall cause Medical Director to:

(a) Provide general administration of the day-to-day operations of the
Laboratory;

(b) Implement Genoptix’ policies and procedures regarding the Laboratory;

(c) Ensure the accuracy and timely delivery of clinical laboratory testing
results;

(d) Establish criteria for routine and abnormal clinical laboratory test result
transfer;

(e) Assist in the evaluation and coordination of developmental initiatives for
Laboratory’s clinical staff;

(f) Perform regular review of regional and national laboratories quality
assurance data;

(g) Assist in the planning and arrangement of a cost effective annual budget for
the Laboratory;

(h) Provide clinical diagnostic expertise for patients and physicians when full
medical consultation is indicated;

(i) Be responsible for overall quality of the Laboratory;

(j) Fulfill all responsibilities required of laboratory directors supervising
high complexity laboratories under the federal Clinical Laboratories Improvement
Act; and

(k) Provide advice and assistance in connection with such other administrative
duties as Genoptix may request from time to time.